UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4622



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SANDRA KAY CABELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-04-31)


Submitted:   November 30, 2004         Decided:     December 22, 2004


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John G. Hackney, Jr., Huntington, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Stephanie L. Haines,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sandra Kay Cabell pled guilty to aiding and abetting bank

robbery, 18 U.S.C. §§ 2113, 2 (2000), and was sentenced to a term

of thirty-seven months imprisonment.             She contends on appeal that

the district court clearly erred in denying her an adjustment

pursuant to U.S. Sentencing Guidelines Manual § 3B1.2 (2003) for

having a minor role in the robbery.           We affirm.

              Cabell drove Troy Handley to the Postal Credit Union in

Huntington, West Virginia, on February 12, 2003, and parked in an

alley behind the bank.         When Handley emerged from the bank with

$7800, Cabell drove him away.         A bank employee enlisted the help of

a passing driver and they tried to follow Cabell’s car, but she

successfully eluded them and took Handley to her home.                Handley

immediately used some of the stolen money to obtain crack and was

smoking crack with Cabell when the police arrived.             At the guilty

plea hearing, Cabell stated that, when she drove Handley to the

bank,   she    knew   he   intended   to   rob   the   bank.   She   said   she

deliberately parked where her car would not be visible.              She said

Handley came out of the bank with money in “stacks of hundreds” and

that she drove away, knowing that she was helping him escape from

the scene of the robbery.

              A defendant’s role in the offense is a factual question

reviewed for clear error.        United States v. Sayles, 296 F.3d 219,

224 (4th Cir. 2002).       It is the defendant’s burden to show that she


                                      - 2 -
is entitled to a minor role adjustment. United States v. Akinkoye,

185 F.3d 192, 202 (4th Cir. 1999).          The district court should

examine    the   defendant’s   conduct    relative   to    that   of   other

defendants and to the elements of the offense of conviction.            Id.

The critical inquiry is whether the defendant’s conduct is material

or essential to the commission of the offense.            Id.

            Cabell argues that she was less culpable than Handley

because she took no part in the planning or execution of the

robbery.     She also contends that the adjustment was warranted

because she was addicted to cocaine and she had little time to

decide to become involved.       However, a defendant who knowingly

assists another by driving him to and from the scene of the crime

has more than a minor role.      United States v. Terry, 86 F.3d 353,

358 (4th Cir. 1996) (defendant who was driver of car from which co-

defendant shot at driver of passing vehicle did not have minor role

because he followed car so co-defendant could keep shooting).

Cabell’s assistance facilitated Handley’s robbery of the bank.            We

conclude that the district court did not clearly err in denying her

the minor role adjustment.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED


                                  - 3 -